Filed 12/11/20: Opinion on transfer from Supreme Court
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                   SECOND APPELLATE DISTRICT

                             DIVISION EIGHT


 In re                                         B292582

                                               (Los Angeles County
                                               Super. Ct. No. BA260528)
 KAHEAL JEVON PARRISH



         On Habeas Corpus.




      ORIGINAL PROCEEDING. Petition for writ of habeas
corpus. Kathleen Kennedy, Judge. Petition denied.
      James M. Crawford, under appointment by the Court of
Appeal, for Petitioner.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Zee Rodriguez, Supervising Deputy
Attorney General, and Michael C. Keller, Deputy Attorney
General, for Respondent.
                       ____________________
       For the crime of murder, a court sentenced Kaheal Jevon
Parrish to life in prison without parole. Parrish was not the
shooter. A statute nonetheless authorized his sentence, because
Parrish was a major participant who acted with reckless
indifference to human life. (Pen. Code, § 190.2, subd. (d).)
                                  I
       We view the facts favorably to the prosecution. (People v.
Clark (2016) 63 Cal.4th 522, 610 (Clark).) Parrish, Earl Childs,
and Zack Gaines planned to rob a market. Parrish and Gaines
scouted it beforehand. Then Parrish drove Childs and Gaines to
the market in his car. Parrish gave Gaines a gun to use. Parrish
knew Childs had one too. Parrish and Childs entered the market
during business hours. Gaines came in to say they were taking
too long. Childs drew the gun and told people this was a robbery.
Parrish began to search an employee for weapons. He saw a
woman pushing an alarm and said “she is calling the police.”
Parrish was heading for the exit when he heard a gunshot and
saw a muzzle flash. Video showed Childs shooting a customer as
Parrish jumped the counter. Parrish drove the robbers away.
(People v. Parrish (2007) 152 Cal.App.4th 263, 266–268 & fn. 2,
276 (Parrish).)
       Parrish’s defense was duress. He testified he joined the
Rolling 30’s Harlem Crips gang before age 13. Gaines too was a
Rolling 30’s member. Parrish testified gang members beat him
up for his past police cooperation. Parrish claimed he abandoned
the gang but gang members coerced him into this robbery. The
prosecution denied it was coercion and said Parrish’s robbery
motive was to renew and improve his gang position. (Parrish,
supra, 152 Cal.App.4th at pp. 277–279.)




                                2
       The jury rejected the duress defense, convicted Parrish of
attempted robbery and felony murder, and found true the
allegation the murder was committed during a felony. The trial
court sentenced Parrish to life in prison without the possibility of
parole. We affirmed. (Parrish, supra, 152 Cal.App.4th at pp.
268–270, 280.) The Supreme Court denied review.
       The decisions in People v. Banks (2015) 61 Cal.4th 788
(Banks) and Clark prompted Parrish to petition for habeas
corpus, which failed in the trial court and in this court. In 2019,
however, the Supreme Court returned the case to us to determine
whether Banks and Clark entitled Parrish to relief. We denied
Parrish’s petition.
       On September 9, 2020 (in S259382), the Supreme Court
transferred this case to us with directions to reconsider the cause
in light of the new decision In re Scoggins (2020) 9 Cal.5th 667
(Scoggins). After further briefing, we do reconsider the case and
deny Parrish’s petition under Scoggins, Banks, and Clark.
       We begin by defining the issue, which arises when a
murder defendant is not the killer. If this less culpable
defendant receives an extremely grave sentence, the mismatch of
culpability and consequence can violate the federal Constitution’s
ban on cruel and unusual punishment. (See Enmund v. Florida
(1982) 458 U.S. 782; Tison v. Arizona (1987) 481 U.S. 137.) Such
a mismatched sentence likewise can lack authorization under our
state statute incorporating those federal requirements. (See
Scoggins, supra, 9 Cal.5th at pp. 674–676.)
       What culpability is required before a state may impose
extremely grave sentences on less culpable actors? California
Supreme Court decisions prescribe a fact-intensive and
individualized inquiry to determine whether the defendant’s




                                 3
culpability was major or minor. (See Scoggins, supra, 9 Cal.5th
at pp. 676–684; Clark, supra, 63 Cal.4th at pp. 610–623; Banks,
supra, 61 Cal.4th at pp. 794–811.)
      Banks, for instance, involved only minor culpability. The
defendant was a mere getaway driver who did not know the main
actors had formulated an extremely risky robbery plan. The
California Supreme Court granted the defendant’s petition and
found him statutorily ineligible for life imprisonment without
parole. (See Banks, supra, 61 Cal.4th at p. 794 & 807.)
      The court reached a similar result in Clark. There a
robbery mastermind took safety precautions. He timed the
robbery for the close of business and arranged for his robbery
team to interact with victims only briefly. He tried to minimize
or eliminate bullets for the one gun at the scene. One of his team
began shooting anyway, but the mastermind did not know this
shooter had a propensity for violence. Clark prohibited a death
sentence for this safety-conscious planner because the minion’s
violence was unexpected and contrary to the plan. (Clark, supra,
63 Cal.4th at pp. 612–613, 618–623.)
      The Scoggins decision is a third case of minor murder
culpability. Samuel Wilson had tricked Willie Scoggins out of
money. Scoggins, seeking to get even and to get his money back,
got other men to beat and rob Wilson. Scoggins planned the
confrontation for daylight in a public place, when witnesses could
help keep the accomplices within the bounds of the plan, which
was to rough up Wilson but not use lethal force. Scoggins’s plan
involved no weapons. But the other men were unexpectedly
deadly: they killed Wilson as soon as they found him. Scoggins
did not know they had a gun, and Scoggins was not at the scene
to control their violence or to help the victim. Again, a




                                4
mastermind bore only minor culpability because his recruits
surprised him by shooting someone to death. (Scoggins, supra, 9
Cal.5th at pp. 671–672, 678, 683.)
       The sentencing statute has two requirements: the
defendant must have been a “major participant” who acted “with
reckless indifference to human life.” (Pen. Code, § 190.2, subd.
(d).) Parrish satisfies both requirements.
       The case law interpreting this statute shows Parrish was a
major participant in the robbery. (See Scoggins, supra, 9 Cal.5th
at pp. 675–676; Clark, supra, 63 Cal.4th at p. 611; Banks, supra,
61 Cal.4th at p. 794.) Parrish met this test by actively
participating in each stage: supplying a gun, casing the target,
entering the store as part of the robbery team, going to search an
employee, announcing a police alert, and driving the robbers to
and from the market.
       The second requirement concerns the required mental
state. Clark followed the lead of the Supreme Court of the
United States and relied on the Model Penal Code for this
definition. This second requirement demands proof Parrish acted
with reckless disregard for human life. In particular, the Model
Penal Code’s formulation asks whether Parrish consciously
disregarded a substantial and unjustifiable risk to human life.
(Clark, supra, 63 Cal.4th at pp. 616–617 & fn. 73, 622; accord,
Scoggins, supra, 9 Cal.5th at p. 677.)
       Parrish had the required mental state. To make this
determination, we apply our Supreme Court’s five-step method.
(See Scoggins, supra, 9 Cal.5th at pp. 677–683; Clark, supra, 63
Cal.4th at pp. 617–623.)




                                5
       Parrish knew about the guns at the robbery. (See Clark,
supra, 63 Cal.4th at p. 618; Scoggins, supra, 9 Cal.5th at pp. 677–
678.) Indeed, Parrish supplied one.
       Parrish was at the murder scene, start to finish. (Clark,
supra, 63 Cal.4th at p. 619; Scoggins, supra, 9 Cal.5th at pp. 678–
679.) He had the opportunity to try to restrain murderous
partners and to help the victim. Parrish did not take these
opportunities.
       Parrish knew his cohorts were not peaceable or cautious.
One was a fellow longtime Crips gang member. The other,
according to Parrish, was threatening to kill Parrish himself.
Both wanted to bring guns to the robbery. This situation differed
from cases where defendants had no reason to suspect their
fellows were prone to lethal force. (See Clark, supra, 63 Cal.4th
at p. 621; Scoggins, supra, 9 Cal.5th at pp. 681–682.)
       Parrish emphasizes the robbery attempt ended quickly.
But the brevity of the robbery and the speed of the murder arose
because Parrish told the gunmen a witness was calling the police,
at which point one gunman shot a witness. The rapidity of this
sequence does not make Parrish less blameworthy.
       Parrish took no steps to minimize risk at any point: before,
during, or after the robbery. (See Scoggins, supra, 9 Cal.5th at
pp. 682–683; Clark, supra, 63 Cal.4th at pp. 620–622; Banks,
supra, 61 Cal.4th at pp. 807–811.) Unlike the defendant in
Scoggins, Parrish knew the robbery plan involved firearms.
(Scoggins, supra, at p. 683.) Parrish did not ensure the guns
were unloaded. He did not suggest his colleagues reduce risks.
For instance, the robbery was not planned for after business
hours, when fewer people would be present. (See Clark, supra, at




                                6
p. 620; cf. Scoggins, supra, at p. 683 [when plan included a
beating, public nature of crime helped minimize risk].)
      In this analysis, the Clark decision again cited the Model
Penal Code’s definition of recklessness, now to emphasize it
contains both a subjective and an objective element. (Clark,
supra, 63 Cal.4th. at pp. 622–623.) Scoggins reemphasized this
point. (Scoggins, supra, 9 Cal.5th at p. 677.) Neither element
helps Parrish. Parrish heightened the risk by telling those with
guns the store owner was pushing a police alarm—an act that
immediately preceded and apparently prompted the deadly shot.
He took no steps to reduce risks or to alleviate harm. (See Clark,
supra, at pp. 621–623.) He did not pause, for instance, to aid or
comfort the victim.
                          DISPOSITION
      The petition is denied.



                              WILEY, J.



We concur:



             BIGELOW, P. J.



             GRIMES, J.




                                7